Title: From Thomas Jefferson to John Stockdale, 27 February 1787
From: Jefferson, Thomas
To: Stockdale, John



Sir
Paris Feb. 27. 1787.

By the Diligence of tomorrow I will send you a corrected copy of my Notes, which I will pray you to print precisely as they are, without additions, alterations, preface, or any thing else but what is there. They will require a very accurate corrector of the press, because they are filled with tables, which will become absolutely useless if they are not printed with a perfect accuracy. I beg you therefore to have the most particular attention paid to the correcting of the press. With respect to the plate of the map, it is impossible to send it at the same time. It was engraved in London, and on examination I found a prodigious number of orthographical errors. Being determined that it shall not go out with a single error, an engraver is now closely employed in correcting them. He promises to have it finished the next week, say by the 10th. of March: but I suppose you must expect he will not be punctual to a day. The map will be worth more than the book, because it is very particular, made on the best materials which exist, and is of a very convenient size, bringing the states of Virginia, Maryland, Delaware and Pennsylvania into a single sheet. It will make the book sell. I think it would be worth your while to print 400 copies of the book for America, sending 200. to Richmond in Virginia, and 200 to Philadelphia. If you have no correspondents there, you might send those for Richmond to Mr. James Buchanan merchant there, and those for Philadelphia to Aitken bookseller there. These are men on whose punctuality you may depend. But they should be restrained from selling but for ready money: so that you may always find in their hands either the money or the books.I set out on  my journey tomorrow: but Mr. Short, my secretary, remains here, and will hasten, and forward the plate to you by the Diligence.
Be so good as to send by the next Diligence a copy of Mr. Adams’s book on the American constitutions printed by Dilly, in boards, it being for a bookseller here. I am Sir your very humble servt.,

Th: Jefferson

